Citation Nr: 1819736	
Decision Date: 04/03/18    Archive Date: 04/12/18

DOCKET NO.  12-14 398	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to service connection for a circulatory disorder to include peripheral vascular disease as secondary to diabetes mellitus or due to exposure to herbicide agents.

2.  Entitlement to service connection for a kidney disorder to include as secondary to diabetes mellitus or due to exposure to herbicide agents.

3.  Entitlement to service connection for hypertension to include as secondary to diabetes mellitus or due to exposure to herbicide agents.

4.  Entitlement to service connection for erectile dysfunction to include as secondary to diabetes mellitus or due to exposure to herbicide agents.

5.  Entitlement to service connection for an eye or vision disorder to include as secondary to diabetes mellitus or due to exposure to herbicide agents.


ATTORNEY FOR THE BOARD

David R. Seaton, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1965 to June 1967.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a July 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in San Juan, the Commonwealth of Puerto Rico.  The Board has grouped and recharacterized the issues on appeal as above to better reflect the allegations made by the Veteran through one of his treating physicians.

These matters were previously before the Board, and, in November 2014, April 2016, and May 2017, the Board remanded these matters for further development.  Further development in substantial compliance with the Board's remand instructions has been completed.

The issue of entitlement to service connection for a neurological disorder was previously remanded for further development as well, but, in December 2017, the RO granted service connection for a neurological disorder.  Therefore, the Veteran has been granted his full prayer of relief in this regard, and the Board shall not address it any further.

REMAND

Eyes & Vision

The Veteran contends that he is entitled to service connection for an eye or vision disorder to include as secondary to diabetes mellitus or due to herbicide agent exposure.  The Board previously remanded this matter in order to provide the Veteran with a new VA examination in order to determine the nature and etiology of the Veteran's claimed condition.  The Veteran underwent a VA examination in July 2017.  The examiner noted that the Veteran intended to obtain additional private ophthalmological treatment records, and that the examiner could not provide a full opinion without resorting to mere speculation without these additional treatment records.  This is sufficient to trigger VA's duty to assist, because, once the examiner identified the need for these records, the RO should have contacted the Veteran in order to assist the Veteran with obtaining the private treatment records.  As such, remand is necessary to complete this development.

Erectile Dysfunction

A January 2010 opinion from a private physician indicated that the Veteran presented with erectile dysfunction, and that it was well known that erectile dysfunction is related to diabetes.  The Veteran is service connected for diabetes mellitus.  Similarly, in a June 2016 diabetes disability benefits questionnaire, a private physician opined that the Veteran manifested erectile dysfunction that was at least as likely as not caused by his diabetes.  No rationale was provided.  

Also of record is the report of July 2017 VA examination.  The examiner opined that the Veteran's erectile dysfunction was less likely than not attributable to the Veteran's diabetes, because the Veteran reported that he first began to manifest erectile problems in 1976.  The examiner concluded that the Veteran's erectile dysfunction was organic in nature.

As indicated, there is conflicting evidence with respect to nature and etiology of the Veteran's erectile dysfunction.  None of the existing opinions are deemed adequate for rating purposes.  The two favorable opinions both lack rationale and, in so doing, fail to address the Veteran's report that his erectile dysfunction existed several decades before he was diagnosed as having diabetes mellitus.  Conversely, while the negative opinion addresses the causation question with rationale, the opinion does not discuss the question of whether the Veteran's diabetes mellitus, and associated use of medication, aggravates his erectile dysfunction.  See El-Amin v. Shinseki, 26 Vet. App. 136, 140-41 (2013). A new opinion is needed.

Circulatory Disorder, Kidney Disorder & Hypertension

The Veteran underwent a VA examination in July 2017 which indicated that the Veteran did not manifest either a circulatory condition or a renal condition.  An April 2013 X-ray, however, indicates that vascular calcifications were present in the Veteran's lower extremity.  The VA examiner, while concluding that the Veteran did not have a circulatory or kidney disorder, did not discuss the significance, if any, of his vascular calcifications.  As such, it is unclear whether the examiner's opinion was that these were clinically insignificant or whether the examiner was unaware of these facts.  Moreover, even if the Veteran did not manifest a circulatory disorder or a kidney disorder during the July 2017 examination, then the Veteran might still have manifested either disorder sometime between when the Veteran filed his claim in 2010 and when the examination took place.  Such would constitute a disability for the purposes of establishing service connection.  See McClain v. Nicholson, 21 Vet. App. 319 (2007); Romanowsky v. Shinseki, 26 Vet. App. 289 (2013). Therefore, these matters must be remanded in order to discuss the significance, if any, of the April 2013 X-ray and the identified vascular calcifications.  

The Veteran also contends that he is entitled to service connection for hypertension.  Hypertension is a circulation disorder/disease.  See https://www.healthline.com/health/circulatory-system-diseases.  As such, entitlement to service connection for hypertension is inextricably intertwined with the Veteran's claims for service connection for his circulatory and kidney disorders.  As such entitlement to service connection for hypertension must be remanded as well.  Harris v. Derwinski, 1 Vet. App. 180 (1991).

Accordingly, the case is REMANDED for the following action:

1.  Contact the Veteran in order to request that he identify any outstanding ophthalmological treatment records and that the Veteran either submit copies of these records or submit a signed records release for the Board to attempt to obtain these records.


2.  If any additional ophthalmological treatment records are associated with the claims file, then arrange to provide the Veteran with an additional VA medical opinion in order to answer the following questions:

2a.  Is it at least as likely as not (50 percent or more) that the Veteran's vision disorder was caused by or aggravated by his service-connected diabetes?  

2b.  What if any is the significance of any ophthalmological treatment records associated with the claims file since July 13, 2017?  Why?

3.  Obtain a VA medical opinion in order to answer the following questions.

3a.  Is it at least as likely as not (50 percent or more) that the Veteran has either a circulatory condition or a kidney condition?  

3b.  What is the significance, if any, of the fact that an April 2013 X-ray identified vascular calcifications (available in VBMS: Receipt Date: 1/20/2015; Document Type: CAPRI; page 417 out of 425)?  Why?

3c.  If the Veteran has manifested a circulatory condition or a kidney condition, then is it at least as likely as not (50 percent or more) that these conditions are related to a period of service or aggravated by a service-connected disability?  

3d.  Is it at least likely as not that the Veteran's hypertension was (i) caused or (2) aggravated (worsened) by any service connected disability?

3e. Is it at least likely as not that the Veteran's hypertension was (i) caused or (2) aggravated (worsened) by any service connected disability, to include diabetes mellitus and any medication used to treat the disorder?

4.  Then, readjudicate the claims on appeal.  If the benefits sought are not granted, provide the Veteran and his representative with a supplemental statement of the case and allow an appropriate opportunity to respond thereto before returning the case to the Board, if in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
MICHAEL A. HERMAN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).




